UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 06 June2013 ALLIED IRISH BANKS, public limited company  Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- For Immediate Release 6 June 2013 AIB ANNOUNCEMENT Allied Irish Banks, p.l.c. ("AIB") announces the following management change. Paul Stanley, Acting Chief Financial Officer, has informed the Bank that he is to leave AIB to pursue other opportunities with effect from August 2013. Mr Stanley joined AIB in 1980 and was appointed Acting Chief Financial Officer in May 2011. AIB CEO David Duffy said: "I would like to thank Paul for his commitment to AIB over many years and for the valuable role he played as Acting Chief Financial Officer in helping to stabilise the bank in such a challenging period in the company's history." AIB has commenced a process of identifying a permanent appointment for the position of Chief Financial Officer and expects this process to conclude in the short term subject to relevant regulatory approvals. - ENDS - For further information, please contact: Enda Johnson Niamh Hennessy Head of Corporate Affairs & Strategy Media Relations Manager AIB Bankcentre AIB Bankcentre Dublin Dublin Tel: +353-1- 7726010 Tel: +353-1-7721382 email: enda.m.johnson@aib.ie email: niamh.n.hennessy@aib.ie  ALLIED IRISH BANKS, p.l.c. (Registrant) Date:06 June2013 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
